Citation Nr: 0610172	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-25 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for chronic lumbosacral sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1952 to June 
1954.

This appeal arises before the Board of Veterans Appeals 
(Board) from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida (RO).  


FINDINGS OF FACT

The veteran's service-connected chronic lumbosacral sprain is 
characterized by subjective complaints of persistent pain and 
has likely resulted in severe overall limitation of lumbar 
spine motion and related functional loss.


CONCLUSIONS OF LAW

The criteria for a disability evaluation of 40 percent for 
chronic lumbosacral joint sprain have been met.  38 U.S.C.A. 
§ § 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
Service medical records, VA examination reports, private 
medical records, and lay statements have been associated with 
the record.  The VA satisfied its duty to notify by means of 
VCAA letters dated November and December 2002, a May 2003 
letter from the RO, a June 2003 statement of the case (SOC), 
and a July and September 2003 supplemental statement of the 
case (SSOC).  Specifically, the appellant was advised by VA 
of the information required to substantiate the claim on 
appeal, what evidence VA had obtained, and of his and VA's 
respective duties for obtaining evidence.  In the November 
2002 VCAA letter the AOJ notified the appellant that it was 
his responsibility to make sure that VA received all 
requested information and that he needed to show that his 
disability has worsened.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish earlier 
effective dates for an increased rating for his service-
connected low back disability.  However, since a 40 percent 
rating is now being granted for the disability, the RO will 
rectify any defect with respect to the effective date.  Given 
the foregoing, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Mayfield, 19 
Vet. App. at 123-29 (2005).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. at 186-87; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

Analysis

Originally, in an October 1954 rating decision, the RO 
granted a noncompensable disability rating for veteran's 
chronic lumbosacral strain.  In a January 2003 rating 
decision, the RO granted a 20 percent disability rating for 
his chronic lumbosacral joint sprain and it became effective 
from October 25, 2002, the date of receipt of the veteran's 
claim seeking an increased rating.  The veteran contends that 
there should be an increase in his disability evaluation to 
reflect more accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that criteria which provide a rating on the basis of loss of 
range of motion require consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional disability caused by 
functional losses, such as pain, weakened movement, excess 
fatigability, or incoordination, should be noted in terms 
consistent with applicable rating criteria.  

The Board observes that the criteria relating to spinal 
disorders were amended several times since July 2002 and the 
most favorable one must be applied.  See 67 Fed. Reg. 48,785 
(July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 32,449 (June 
10, 2004) (codified at 38 C.F.R. § 4.71a); see also 
VAOPGCPREC 3-2000.  
 
The veteran's chronic lumbosacral joint sprain was rated by 
the RO under Diagnostic Codes 5010-5292 and 5237.  See 38 
C.F.R. § 4.71a (2002, 2005).  The Board will also consider 
Diagnostic Codes 5293, 5295 (2002) and Diagnostic Code 5243 
(2005).    

Before September 26, 2003, when there was severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent rating, the maximum under the 
rating criteria for this diagnostic code, was warranted, 
under former Diagnostic Code 5295.  A 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003).  

Before September 26, 2003, the Rating Schedule, included 
criteria for rating limitation of motion of the lumbar spine 
under Diagnostic Code 5292.  Under that diagnostic code, a 20 
percent rating was warranted for moderate, and a maximum 40 
percent rating for severe limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Under the revised spine rating criteria effective September 
23, 2003, Diagnostic Codes 5237 for lumbosacral strain and 
5242 for degenerative arthritis of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: unfavorable ankylosis of the 
entire spine warrants a maximum 100 percent rating; while 
unfavorable ankylosis of the entire thoracolumbar spine is 
given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the cervical spine 15 
degrees of less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 percent rating.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5242 (2005)).

On September 23, 2002, new rating criteria for IDS became 
effective.  67 Fed. Reg. 54,345 (August 22, 2002) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293 until September 
26, 2003 when it was recodified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243).  The revised diagnostic code now 
provides for the evaluation of IDS (pre-operatively or post-
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  The revised regulation defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IDS that are present constantly, or 
nearly so.  These revised criteria provide that a 60 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of six weeks during the past 12 
months.  A 40 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
When evaluating on the basis of chronic manifestations, 
orthopedic disabilities should be evaluated using the rating 
criteria for the most appropriate diagnostic code or codes.  

In an October 2002 letter the veteran's former physician 
reported that he treated the veteran continuously for low 
back pain, including degenerative disc disease, from 1957 to 
1995.

During a December 2002 VA examination, the veteran complained 
of a baseline 5 out of 10 pain and stiffness in his mid-lower 
back with occasional tingling in his lower extremities.  The 
veteran reported that he could only walk 600 feet.  The 
veteran complained that the pain was fairly constant and 
flareups occurred with significant regularity and were worse 
in the morning.  He stated that he had difficulty getting out 
of bed in the morning with pain of 8 to 9 out of 10.  The 
veteran did not walk with a cane or crutches and did not use 
a brace.  At work the veteran used an elastic support.  On 
examination the veteran's flexion of the lumbar spine was to 
90 degrees, extension was to 10 degrees, lateral bending was 
to 10 degrees, rotation was to 20 degrees.  The veteran had 
pain to palpation in his mid-lower back.  X-ray study of the 
veteran's back showed significant degenerative change at L5-
S1, with anterior bridging osteophyte and mild scoliotic 
deformity.  The examiner's diagnosis was that the veteran had 
almost normal range of motion at baseline.  However, the 
examiner opined that during flareups, particularly in the 
morning, the veteran's range of motion was decreased by an 
additional 30 percent.  It was further noted that the pain 
was becoming more constant and there was evidence of 
fatigability.  During flare-ups, it was difficult for the 
veteran to get out of the bed.  

In a December 2002 private x-ray report from the Apopka 
Wellness Center in  Apopka, Florida, the veteran was found to 
have medium sized osteophytes on the anterior aspect of the 
C6 vertebra.  Hypolordosis of the cervical spine was also 
noted in the report.  There was intervertebral disc thinning 
at the L5-S1 vertebral level.  The x-ray revealed 
degenerative discs at C5, C6, and C7.  Notes taken of the 
veteran show that he complained of pain located in the neck 
and low back.  There was no radiation of pain to the arms or 
legs but the veteran did complain of frequent numbness in his 
hands.  The spinal examination noted that the pain in the 
veteran's low back had increased.  Furthermore, the spinal 
examination showed the veteran to have flexion in the 
thoracolumbar spine to 30 degrees, extension to 10 degrees, 
and right and left lateral flexion to 20 degrees.  

In January 2003, the veteran was treated at the Apopka 
Wellness Center.  The veteran's low back improved with 
treatment.  The veteran reported no new problems.  

In a February 2003 letter from the veteran's chiropractor, he 
stated that x-rays of the veteran showed significant 
degeneration of the C6-C7 disc spacing.  The disc in the 
lumbar spine between L5-S1 was 80 to 90 percent deteriorated.  
The chiropractor opined that the deterioration caused severe 
limitations of movement of the lower back area.  

In March 2003, the veteran came in for a check-up in which he 
reported that the kinetic therapy helped take away the 
constant low back pain.  He further stated that he had 
problems with back muscle tightness.  

The Board finds that the veteran's low back disability more 
nearly approximates severe limitation of range of motion 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5292 (2002).  
However, there is no evidence of IDS.  In this regard, when 
resolving the doubt in the veteran's favor, the veteran's low 
back disability more nearly approximates forward flexion of 
the thoracolumbar spine to 30 degrees or less and warrants a 
maximum 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 (2005).  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran has not been shown to have had IDS manifested by 
incapacitating episodes requiring prescribed bed rest by a 
physician or treatment by a physician for a period of at 
least six weeks during the past 12 months.  The veteran has 
not shown pronounced IDS with persistent symptoms compatible 
with sciatic neuropathy, or other neurological findings 
appropriate to the site of the diseased disc.  There is no 
evidence of prescribed bed rest by a physician or any 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Thus, a 60 percent 
rating under the former or revised Diagnostic Codes 5293/5243 
for IDS is not warranted.  38 C.F.R. § 4.71a (2002, 2005).

Under the revised spinal disorder rating criteria effective 
in September 2003, the veteran has not been shown to have 
unfavorable or favorable ankylosis of either the 
thoracolumbar spine or the entire spine to warrant a rating 
in excess of 40 percent, under the former or revised 
Diagnostic Codes 5286, 5289, 5237, and 5242.  38 C.F.R. 
§ 4.71a (2002, 2005).

Based on the above evidence, with consideration of DeLuca and 
the veteran's symptomatology in total, the competent evidence 
supports a disability rating of 40 percent under both former 
and new rating criteria.  Diagnostic Code 5292, 5237 (2002, 
2005).

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected low back disability 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2005); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, no evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization or incapacitating episodes, due solely to the 
veteran's service-connected low back disability, as to render 
impractical the application of the regular schedular 
standards.  The regular schedular standards and the ratings 
previously and currently assigned, adequately compensate the 
veteran for any adverse impact caused by his service-
connected disability.  In light of the foregoing, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.


ORDER

A 40 percent disability rating for chronic lumbosacral joint 
sprain is granted, subject to the laws and regulations 
governing monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


